Citation Nr: 1815603	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1997 to June 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Waco, Texas, Regional Office (RO). 

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2010, VA denied service connection for bilateral hearing loss. The Veteran was informed in writing of the adverse determination and his appellate rights in June 2010. He did not submit a notice of disagreement (NOD) with the decision.

2. The June 2010 rating decision is final.

3. Evidence associated with the claims file since the June 2010 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The June 2010 rating decision that denied service connection for bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim for bilateral hearing loss has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In June 2010, the RO denied service connection for bilateral hearing loss because the evidence indicated that the severity of the Veteran's bilateral hearing loss was not a disability within the meaning of law. The Veteran was informed in writing of the adverse decision and his appellate rights in June 2010. He did not submit an NOD. 

The evidence received prior to the June 2010 rating decision reflects that the Veteran's audiological examination results and speech recognition scores are considered normal for VA purposes and therefore no disability exists. 

New and material evidence pertaining to the issue of service connection for bilateral hearing loss was not received by VA or constructively in its possession within one year of written notice of the June 2010 rating decision. Therefore, that decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since June 2010 includes statements indicating that the Veteran experienced audio trauma while refueling aircraft on the flight line and the Veteran's testimony, presumed credible, indicating his hearing loss has gradually become worse. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. As new and material evidence has been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.


ORDER

The Veteran's service connection claim for bilateral hearing loss is reopened.


REMAND

Remand for a new VA examination is necessary because the Veteran claimed his condition has worsened in his January 2017 hearing. 

The case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his bilateral hearing loss. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made to the Veteran for a the results of an audiological evaluation he discussed in his January 2017 hearing that was scheduled for later in the month. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the etiology of his bilateral hearing loss. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In the Veteran's January 1996 enlistment documentation he is noted to have pure tone thresholds, in decibels, of 05, 00, 25, 25 and 20 in the right ear and 10, 10, 00, 00, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* In a November 2000 in-service examination, the Veteran is noted to have pure tone thresholds, in decibels, of 20, 15, 15, 10 and 10 in the right ear and 15, 20, 15, 15, and 100 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* In an April 2001 in-service examination, the Veteran is noted to have, pure tone thresholds, in decibels, of 20, 15, 15, 10 and 10 in the right ear and 15, 20, 15, 00, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. The Veteran also reported subjective hearing loss to the examiner. 

* In August 2010, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were 25, 05, 00, 00, and 10 in the right ear and 25, 15, 05, 05, and 05 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did not have bilateral sensorineural hearing loss. The examiner noted functional impairment including increased TV volume, repetition in conversation, and occasional pinging in his ears. 

* In the Veteran's January 2017 hearing testimony he indicated that he served on the flight line refueling jets and helicopters and was exposed to acoustic trauma when forced to remove hearing protection to communicate with others. The Veteran also reported removing hearing protection on the firing range to communicate with the soldiers he was training. The Veteran stated that his current hearing loss makes it difficult for him to understand what others are saying and that he has to increase the volume of the TV more than others to hear effectively. The Veteran stated that his hearing loss has worsened and indicated that he was going to a private hearing examination later in the month. The Veteran indicated that he would provide the results to the VA to assist in making a determination. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. The examiner should note that the Veteran worked on the flight line in service and therefore audio trauma is highly likely. 

c. The examiner must provide the following opinions: 

i. Whether the Veteran has current hearing loss, and if so, whether his current hearing loss is severe enough to be considered hearing loss for VA purposes 

ii. Whether the Veteran's bilateral hearing loss began during a period of active service, was the result of audio trauma in service, or existed prior to service and was aggravated by service. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


